Citation Nr: 1125582	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD), right knee, to include Baker's cyst.  

2.  Entitlement to service connection for varicosities, lower right leg, with scar residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2009 rating decision in which the RO, inter alia, denied service connection for a Baker's cyst, right knee, and for varicosities, lower right leg, with scar residuals.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

The Board notes that, in light of findings on VA examination in December 2010, the RO recharacterized the claim regarding service connection for Baker's cyst, right knee, as entitlement to service connection for DJD, right knee, to include Baker's cyst.  Accordingly, this matter has been characterized as reflected on the title page.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c).

Also during the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submitting additional evidence.  In May 2011, the Veteran submitted additional evidence in support of his appeal.  This evidence was also accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The Veteran alleges that he has current right knee and right lower leg disabilities related to service.  Specifically, he has described an in-service injury at Camp Roberts in which he was unloading rifles when a crate fell on his right leg, resulting in cuts and bruising.  

In support of his claims for service connection, the Veteran has submitted two letters from his private physician, Dr. R.R.  In an April 2009 letter, Dr. R.R. stated that the Veteran had varicosities of his right leg and reported an injury to his right proximal leg when a crate of weapons fell on his leg during basic training.  He noted that the Veteran had developed varicosities below the area of injury, but had no varicosities of the left leg or the right or left thigh.  Dr. R.R. opined that the Veteran's focal venous insufficiency was a consequence of the injury to his proximal leg.  

In correspondence dated in November 2009, Dr. R.R. reiterated the Veteran's reported history of an injury to his right leg during service.  He noted that the Veteran sustained lacerations on either side of the proximal tibia, which were cleaned and dressed, but not sutured.  He added that the area had healed and did not bother the Veteran again until recently.  Dr. R.R. reported that the Veteran had developed right leg swelling and varicosities, had a popliteal cyst developing, and had an examination consistent with posttraumatic or osteoarthritis of the right knee.  He commented that the Veteran had no varicosities of the left leg, which was not injured.  Dr. R.R. opined that the Veteran's varicosities, swelling, and popliteal cyst were the direct result of the injury which occurred in 1953.  He added that the Veteran's knee pain likely represented a posttraumatic arthritis due to the in-service injury plus an accumulation of use over time.  

The Veteran was afforded a VA examination to evaluate his claimed disabilities in December 2010.  He described his in-service injury to the right leg.  The physician noted the April 2009 letter from Dr. R.R., but stated that he had provided no evidence to support his opinion that the Veteran's focal venous insufficiency was a consequence of the injury to his proximal leg, nor did he give a rationale for that opinion.  Examination findings included two scars on the right anterior shin.  X-rays of the right and left knees each revealed mild degenerative changes.  Following examination, the diagnosis in regard to the right knee was mild DJD.  The physician opined that this condition was not caused by or the result of military service or an injury during military service.  In providing a rationale for his opinion, the physician stated that the service treatment records did not include any documentation of injury or problems with the right knee and there was no documentation of a right knee condition within five years of discharge from service.  He commented that bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative changes.  He added that the fact that similar examination findings were present in a symmetrical joint made it unlikely that a unilateral injury to one joint or one limb had caused changes which were not significantly different from the contralateral joint.  The physician also commented that there was no current clinical objective evidence of a Baker's cyst on the right knee; although there was a moderately large Baker's cyst on the left knee.    

The diagnoses following examination also included varicose veins, right lower leg.  The physician opined that this condition was not caused by or the result of military service or injury during military service.  His rationale for this opinion was that service treatment records did not document a right leg injury during military service and there was no documentation of right leg problems or varicose veins within five years of separation from service.  

The Board notes that the VA examiner's opinions appear to be based, at least in part, on the absence of in-service documentation of a right leg injury.  However, the Veteran is competent to assert the occurrence of his in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran has submitted statements from fellow service members who served with him at Camp Roberts to support his assertion of an in-service injury to the right leg.  Specifically, on the date of the hearing, he submitted an April 2011 statement from L.G.D., who reported that the Veteran did not attend bivouac training because of an injury to his leg while unloading cases of rifles.  In May 2011, the Veteran submitted statements from M.S.E. and R.J.F., who each reported that the Veteran was injured while unloading weapons from a truck.  The Board finds the Veteran's description of his in-service injury to the right leg to be credible.  

Additionally, while the VA examiner addressed Dr. R.R.'s April 2009 opinion, he did not address his November 2009 opinion.  Moreover, during the April 2011 hearing, the Veteran testified that the physician who performed the December 2010 VA examination told him simply to answer the questions asked, and did not allow him to offer further explanations.  

Under these circumstances, the Board finds that a new VA examination to obtain a medical opinion-based on full consideration of the Veteran's documented history and assertions and supported by fully-stated rationale-is needed to resolve the claims for service connection on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2010).  During the April 2011 hearing, the Veteran indicated his willingness to report to a VA examination, if necessary.

Hence, the RO should arrange for the Veteran to undergo VA examination, by An appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause may result in denial of the original claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

The Board points out that the physician who evaluated the Veteran in December 2010 found that there was no current clinical objective evidence of a Baker's cyst on the right knee.  In McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the United States Court of Appeals for Veterans Claims (Court) held that if a Veteran had a disability "at some point during the processing of his claim," this satisfied the service connection requirement for manifestation of current disability.  Id.  The Veteran filed his claim for service connection for a right knee disability in April 2009.  An August 2010 treatment record from Dr. R.R. reflects a moderate right popliteal cyst.  Accordingly, the examiner should consider and address this finding.

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, in correspondence dated in June 2009, the Veteran's wife reported that he saw Dr. R.R. numerous times about leg pain.  In July 2010, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for records of treatment from Dr. R.R.  As this form was submitted in conjunction with a claim for an increased rating for service-connected hearing loss, the Veteran asked the RO to obtain the records for hearing results.  In September 2010, the RO requested treatment records from Dr. R.R.  The letter read, "We would appreciate you sending us all treatment records, hospital summaries, findings and/or diagnoses during the following period:  1990-2010:  hearing results."  Dr. R.R. subsequently submitted five records of treatment dated from April 2003 to August 2010.  Notably, on the date of the hearing, the Veteran submitted a copy of an April 2009 treatment record from Dr. R.R., reflecting complaints and findings regarding right leg varicosities.  This record of treatment was not included with the records, dated from April 2003 to August 2010, and previously submitted by Dr. R.R.  

The foregoing suggests that additional treatment records from Dr. R.R., which are potentially pertinent to the appeal, are available.  As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  On remand, the RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Dr. R.R.  If more current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Minneapolis VA Medical Center (VAMC), dated from November 2005 to August 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Minneapolis VAMC, all outstanding pertinent VA treatment records dated since August 2009, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's readjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Minneapolis VAMC any records of evaluation and/or treatment for the right lower extremity, to include the knee, since August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If more current authorization is required to obtain outstanding treatment records from Dr. R.R. (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from this provider, and a copy of such authorization should be associated with the claims file. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. R.R. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability/ies affecting the Veteran's right knee and right lower extremity, to include DJD, a Baker's cyst, varicosities, and scars.  Then, with respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  

In rendering the requested opinion, the physician should specifically consider and address the April 2009 and November 2009 opinions from Dr. R.R., as well as the August 2010 finding of a moderate right popliteal cyst.  The examiner is advised that the Veteran is competent to describe his in-service injury to the right leg, and the Board finds that his report of this injury is credible.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's readjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 










West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

